           Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 1 of 22              FILED
                                                                             2019 Aug-05 PM 02:26
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                    IN THE U.S. DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

TIM AND DAPHNE TERRY,                      )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         )      CIVIL ACTION NUMBER:
                                           )
                                           )      __________________________
                                           )
NEWREZ, LLC, D/B/A                         )
SHELLPOINT MORTGAGE                        )
SERVICING AND RUBIN                        )
LUBLIN, LLC,                               )
                                           )      JURY DEMAND
      Defendants.                          )

                                   COMPLAINT

      Plaintiff Tim and Daphne Terry (“Plaintiffs”) files this complaint against

NewRez, LLC, doing business as Shellpoint Mortgage Servicing (“Shellpoint”)

and Rubin Lublin, LLC (“Rubin, Lublin”) (collectively “Defendants”), for

violation of the Fair Debt Collection Practices Act, violation of the Real Estate

Settlement Procedures Act, breach of contract, promissory estoppel, defamation,

invasion of privacy, unjust enrichment, and declaratory judgment.

      In support thereof, Plaintiffs allege as follows:

                 THE PARTIES, JURISDICTION, AND VENUE

      1.       Plaintiffs Tim and Daphne Terry are natural persons residing in

Cullman County, Alabama.
            Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 2 of 22




       2.       Defendant NewRez, LLC, doing business as Shellpoint Mortgage

Servicing (“Shellpoint”) is a Delaware limited liability company with its principal

place of business at 4000 Chemical Road, Suite 200, Plymouth Meeting,

Pennsylvania 19642.

       3.       Defendant Rubin Lublin, LLC (“Rubin Lublin”) is a Georgia limited

liability company with its principal place of business at 3145 Avalon Ridge Place,

Suite 100, Peachtree Corners, Georgia 30071.

       4.       This Court has subject matter jurisdiction over this case under 28

U.S.C. §1331 because it arises under a federal statutes, including 15 U.S.C. §1692

and 12 U.S.C. 2605. The Court has supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367(a).

       5.       This Court has personal jurisdiction over Defendants Shellpoint and

Rubin Lublin because the events that are the basis of this lawsuit occurred in

Alabama.

       6.       Venue is proper in this District under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this

District.

                             FACTUAL ALLEGATIONS

       7.       Plaintiffs are “consumers” within the meaning of that term under 15

U.S.C. §1692a(3).



                                            2
           Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 3 of 22




      8.       Shellpoint is a mortgage servicer.        On information and belief,

Shellpoint is engaged in the business of collecting mortgage debts incurred, or

alleged to be incurred, for personal, family, or household purposes on behalf of the

owners of those debts.

      9.       Shellpoint regularly obtains loans that are in default at the time of

transfer of servicing rights to Shellpoint.

      10.      Shellpoint is a “debt collector” within the meaning of that term under

15 U.S.C. §1692a(6).

      11,      Rubin Lublin is a law firm engaged in the business of regularly

collecting debts incurred, or alleged to be incurred, for personal, family, or

household purposes on behalf of the owners of those debts.

      12.      Rubin Lublin regularly attempts to collect on debts that are in default.

      13.      Rubin Lublin is a “debt collector” within the meaning of that term

under 15 U.S.C. §1692a(6).

      14.      In or around 2002, Plaintiffs purchased their home at 532 County

Road 796, Cullman, Alabama.

      15.      In connection with their home purchase, Plaintiffs took out a

mortgage loan from ABN AMRO Bank.

      16.      On or about March 25, 2013, Plaintiffs filed for a Chapter 13

bankruptcy in the United States District Court for the Northern District of



                                              3
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 4 of 22




Alabama. Their case was styled In re: Tim and Daphne Terry, Case No. 13-

80901-CRJ13.

      17.    Plaintiffs’ mortgage debt was scheduled in their bankruptcy.

      18.    Under Plaintiffs’ Chapter 13 plan, the amounts that Plaintiffs owed to

cure their pre-bankruptcy-petition mortgage arrearage (“Pre-Petition Arrearage”)

were paid by the trustee appointed by the bankruptcy court. The Chapter 13 plan

provided that Plaintiffs would pay their post-petition-mortgage payments directly

rather than through the bankruptcy trustee.

      19.    As of May 8, 2017, Plaintiff’s monthly mortgage payment was

$1,439.65.

      20.    On or about June 16, 2017, Shellpoint became the new mortgage

servicer for the Plaintiff’s mortgage loan.

      21.    Plaintiff’s mortgage loan was in default at the time, based on both pre-

petition and post-petition arrearages.

      22.    On or about September 18, 2017, Shellpoint filed a Motion for Relief

from the Automatic Stay in Plaintiffs’ bankruptcy case. A true and correct copy of

Shellpoint’s Motion is attached hereto as Exhibit (“Ex.”) A.

      23.     Shellpoint’s Motion sought to foreclose on Plaintiffs’ mortgage on

the grounds that Plaintiffs had fallen behind on their post-bankruptcy-petition

mortgage payments. Ex. A.



                                          4
           Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 5 of 22




      24.      In support of its Motion, Shellpoint provided the affidavit of

Shellpoint employee Sherry Goodson, who attested under oath that Plaintiff were

in arrears in their post-petition mortgage payments in the amount of $9,756.98.

This amount was comprised of $8,725.98 in past due monthly mortgage payments

and fees, plus an additional $1,031 in attorney’s fees. Ex. A.

      25.      Shellpoint’s claim for $1,031 in attorney’s fees was disallowed by the

bankruptcy court pursuant to the Northern District of Alabama’s standing rule that

no attorney’s fees may be assessed if the Plaintiff has no equity in the property,

reducing the amount of Plaintiffs’ post-petition arrearage on their mortgage [after

crediting funds in escrow] to $8,725.98.

      26.      Between October and December of 2017, in addition to making their

regular monthly mortgage payments, Plaintiffs cured the arrearage in their post-

petition payments. Plaintiffs’ payments to Shellpoint in this timeframe were as

follows:

Amount       Purpose of Payment          Date Terrys Date Shellpoint cashed
paid      by                             sent check  check
Terrys
$1,439.65    October         2017        October      1, December 5,2017
             Mortgage Payment            2017
$2,908.66    One-Third         of        October     13, October 24, 2017
             Shellpoint’s Allowed        2017
             Post-Petition
             Arrearage Claim
$1,439.65    November        2017        November 1, December 5, 2017
             Mortgage Payment            2017


                                           5
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 6 of 22




$2,908.66      One-third         of    November 10, November 28, 2017
               Shellpoint’s Allowed    2017
               Post-Petition
               Arrearage Claim
$1,439.65      December        2017    December     1, December 5, 2017
               Mortgage Payment        2017
$2,908.66      One-third         of    December     4, December 19, 2017
               Shellpoint’s Allowed    2017
               Post-Petition
               Arrearage Claim


      27.   Plaintiffs made the additional $8,725.98 in payments to Shellpoint as

alleged in paragraph 26 in reliance on Shellpoint’s sworn representation and

agreement that the amount of post-petition monthly mortgage payments and fees in

arrears was $8,725.98. See Ex. A.

      28.   On December 18, 2017, the Bankruptcy Court denied Shellpoint’s

Motion for Relief from the Automatic Stay based on the Plaintiffs’ cure of their

post-petition mortgage arrearage.

      29.   After curing the arrearage in their post-petition mortgage payments,

Plaintiffs continued to timely make their monthly mortgage payment, including

their monthly payments in January, February, March, and April of 2018.

      30.   On March 5, 2018, the trustee in Plaintiffs’ bankruptcy case filed a

notice of final cure with the Bankruptcy Court, confirming that Plaintiffs had cured

the pre-bankruptcy petition arrearage in mortgage payments as well.




                                         6
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 7 of 22




      31.   On or about March 6, 2018, the Bankruptcy Court discharged the

Plaintiffs upon the successful completion of their Chapter 13 plan.

      32.   On March 26, 2018, Shellpoint filed a response to the Trustee’s

March 5, 2018 notice of final cure. Shellpoint now asserted that Plaintiffs were in

arrears on their post-petition mortgage payments in the amount of $12,453.54.

      33.   Shellpoint’s filing included a ledger (“March 26, 2018 Ledger”) that

purported to reflect what Shellpoint claimed were the post-petition mortgage

payments it had received from Plaintiffs. A true and correct copy of Shellpoint’s

March 26 filing and ledger is attached hereto as Exhibit B.

      34.   Shellpoint, however, made no attempt to explain the inconsistency

between its sworn September 18, 2017 statement that Plaintiffs’ had a post-petition

arrearage [minus disallowed attorney’s fees and crediting funds in escrow] of

$8,725.98, which Plaintiffs subsequently cured with its payments between October

and December 2017, and its March 26, 2018 claim that the Plaintiffs now had a

post-petition arrearage of $12,453.54. Nor did Shellpoint otherwise attempt to

provide any basis for the new post-petition arrearage amount it claimed. See Ex.

B.

      35.   On or about March 26 and April 18, 2018, Shellpoint returned

Plaintiffs’ March and April 2018 mortgage payments without cashing their checks.

Shellpoint’s correspondence asserted that Plaintiffs’ checks were being returned



                                         7
             Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 8 of 22




because Plaintiffs were more than ninety (90) days past-due in their post-petition

payments and “not in an active workout” with Shellpoint. Shellpoint ignored the

fact that the Plaintiffs had in fact cured their post-petition arrearage between

October and December of 2017.

         36.     On or about May 11, 2018, Plaintiffs’ bankruptcy attorney contacted

Shellpoint by telephone and notified it of its mistake in calculating the Plaintiffs’

post-petition arrearage. Plaintiffs’ bankruptcy counsel further confirmed Plaintiffs

were ready and willing to perform on their mortgage.

         37.     That same day, Plaintiffs’ attorney sent correspondence to Shellpoint

again notifying it of its error. Plaintiffs’ letter enclosed a copy of the September

18, 2017 affidavit that Shellpoint had filed in the Plaintiff’s bankruptcy proceeding

regarding the amount of the post-petition arrearage and copies of the checks that

Shellpoint had received and cashed, curing that post-petition arrearage. A true and

correct copy of this correspondence [without attachments1] is attached hereto as

Ex. C.

         38.     Plaintiffs’ correspondence again confirmed that Plaintiffs were ready

and willing to pay their mortgage and asked that Shellpoint review the matter and

get back to him to discuss as soon as possible. Ex. C.

         1
          Plaintiffs have omitted the attachments from this filing because they contain
confidential personal information, including bank account information. The attachments will be
provided to defendant’s counsel upon request and filed with the Court upon entry of an order
protecting the confidential personal information from public disclosure.


                                              8
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 9 of 22




      39.    Shellpoint never responded to this correspondence.

      40.    Instead,   on   or   about     November   2,   2018,   Shellpoint   sent

correspondence to Plaintiffs’ attorney claiming that Plaintiffs were in default and

threatening to accelerate their mortgage.

      41.    On or about April 26, 2019, the law firm of Rubin Lublin sent a notice

of acceleration and foreclosure by certified mail. Rubin Lublin threatened to

conduct a foreclosure sale of Plaintiffs’ residence.

      42.    Rubin Lublin mailed the notice directly to Plaintiffs despite its

knowledge that they were represented by counsel.

      43.    Thereafter, on multiple occasions, including but not limited to May

17, 2019, Shellpoint and/or Rubin Lublin caused a notice to be published in The

Cullman Times, a publication of general circulation in Cullman County, Alabama,

falsely asserting that Plaintiffs were in default on their mortgage and that

Shellpoint would be foreclosing on the property.

      44.    Defendants’ publication failed to disclose that any failure by Plaintiffs

to pay their mortgage was the result of Shellpoint’s incorrect calculation of the

amount due and subsequent refusal to accept Plaintiffs’ payments.

      45.    On or about May 24, 2019, Plaintiffs sent a written notice of error

/qualified written request (“NOE/QWR”) to Shellpoint pursuant the Real Estate

Settlement Procedures Act, 12 U.S.C. §2601, et seq., and its implementing



                                            9
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 10 of 22




regulations at 12 C.F.R. §§1024.35-36. A true and correct copy of this notice of

error/qualified written request [without attachments] is attached hereto as Exhibit

D.

      46.    On or about June 12, 2019, Shellpoint responded to Plaintiffs’

NOE/QWR, denying that it had made any error in the servicing of Plaintiffs’

mortgage loan and again asserting that Plaintiffs were more than 90 days past due

when it began refusing their payments. A true and correct copy of Shellpoint’s

June 12, 2019 Response and Ledger is attached hereto as Exhibit E.

      47.    Shellpoint’s letter acknowledges that it is acting as a debt collector

and that its letter is an attempt to collect a debt. Ex. E.

      48.    Shellpoint’s correspondence also included a new ledger identifying

what Shellpoint claimed were the post-petition mortgage payments it had received

from Plaintiffs. Ex. E (“June 12, 2019 Ledger”).

      49.    Shellpoint’s June 12, 2019 response continues to fail to address the

inconsistency between September 18, 2017 sworn representation/promise as to the

amount of Plaintiffs’ post-petition arrearage and the $12,453.54 amount that

Shellpoint started trying to claim in March of 2018.

      50.    Moreover, the June 12, 2019 Ledger of Plaintiffs’ alleged post-

petition payments that Shellpoint included with its Response to Plaintiffs’

NOE/QWR reflects multiple inconsistencies with the March 26, 2018 Ledger that



                                           10
          Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 11 of 22




Shellpoint submitted in its filing to the Bankruptcy Court, including the omission

of multiple payments that Shellpoint had previously admitted receiving from

Plaintiffs.    Compare Ex. B [Shellpoint March 26, 2018 ledger submitted to

bankruptcy court] with Ex. E [Shellpoint June 12, 2019 ledger prepared in

response to May 24, 2019 NOE/QWR].

         51.   Shellpoint failed to conduct a reasonable investigation in responding

to Plaintiffs’ May 24, 2019 NOE/QWR, as confirmed by the inconsistencies

between its June 12, 2019 and March 26, 2018 Ledgers, failed to include the

information requested in Plaintiffs’ NOE/QWR, and/or failed to cure Shellpoint’s

error.

         52.   Shellpoint does not have accurate internal records of the payments

received from Plaintiffs. Shellpoint’s inaccurate records regarding Plaintiffs is

consistent with a pattern and practice by Shellpoint of mishandling loans

transferred from other servicers.

         53.   Plaintiffs have been harmed by Shellpoint’s failure to fix the errors

identified in Plaintiffs’ NOE/QWR.             Among other things, Plaintiffs have

subsequently been forced to incur additional expense as a result of Shellpoint

inadequate investigation and deficient response to their NOE/QWR, including

attorneys’ fees and other costs.




                                          11
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 12 of 22




      54.    In addition, Plaintiffs have been deprived of funds by Shellpoint’s

failure to correct its error and properly credit their account, have fallen further

behind in their mortgage as a result of Shellpoint’s continuing failure to resolve

this issue and refusal of their monthly mortgage payments, have suffered the

imposition of additional fees, and have suffered additional stress and mental

anguish as a result of being forced to file this litigation, having Shellpoint’s threats

of foreclosure hanging over them, and continuing to face financial ruin despite

their attempt to obtain a fresh start through the successful completion of their

Chapter 13 bankruptcy.

      55.    Moreover, Plaintiffs do not owe the debt claimed by Shellpoint and/or

Rubin Lublin or do not owe the amounts claimed.

      56.    Plaintiffs have been damaged as a result of Defendants’ wrongful acts

and omissions described above. Those damages include, but are not limited to, the

invasion and interference with Plaintiffs’ right to be free from abusive debt

collection practices, causing Plaintiffs anger, anxiety, fear, and other mental

anguish, various costs and expenses incurred as a result of or in response to the

Defendants’ wrongful acts, including costs, and being deprived of the financial

fresh start they attempted to obtain through the successful completion of their

Chapter 13 bankruptcy.




                                          12
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 13 of 22




      57.    At all times pertinent to the allegations of this Complaint, Defendants

acted by and through their duly authorized agents, employers, servants, attorneys,

or other legal representatives, all of whom acted within the line and scope of such

agency, employment, service, or representative capacity.            Alternatively, the

Defendants adopted, affirmed, and /or ratified the acts or omissions of their agents,

servants, employees, attorneys, or legal representatives as its own with regard to

the allegations of this complaint.


                  FIRST CAUSE OF ACTION
   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                    15 U.S.C. §1692 ET SEQ.

                                 (Both Defendants)

      58.     Defendants used false, deceptive, and misleading representations in

an attempt to collect a purported debt from Plaintiff. Those misrepresentations

include, but are not limited to: (1) that Plaintiffs were in arrears in their post-

petition mortgage debt, (2) that Plaintiffs were in arrears in their post-petition debts

in the amount(s) claimed by Defendants, (3) that Plaintiffs were in default under

their mortgage based on the failure to payoff their post-petition mortgage

arrearage, (4) that Defendants were legally entitled to accelerate Plaintiffs’

mortgage debt and/or foreclosure despite the fact any default was the result of

Defendants’ misrepresentations and/or other wrongful conduct, and/or (5) claiming




                                          13
       Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 14 of 22




that Plaintiffs had not made certain payments despite the fact those payments had

been received by Defendant Shellpoint and were reflected in its records.

      59.   The Defendants’ conduct identified above violated the applicable

provisions of the FDCPA, including 15 U.S.C. §1692e.

      60.   Defendants used unfair and/or unconscionable means in an attempt to

collect the alleged debt from Plaintiff. Defendants’ unfair and/or unconscionable

means include, but are not limited to: (1) attempting to collect a debt that was not

owed, (2) attempting to collect an amount that was not owed, (3) refusing

Plaintiffs’ monthly mortgage payments based on false and inaccurate information

and then using their improper refusal to accept those payments to purportedly

accelerate the loan and attempt to foreclose on Plaintiffs’ property, (4) failing to

respond to Plaintiff when provided documentation explaining Defendant

Shellpoint’s error and instead attempting to accelerate the loan and foreclose, (5)

publishing false and/or misleading information about Plaintiffs in their community,

(6) threatening to take nonjudicial action to effect dispossession of property when

there was no present right to possession of the property through an enforceable

security interest, and/or (7) threatening to take nonjudicial action to effect

dispossession of the property when the property is exempt by law from such

dispossession.




                                        14
       Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 15 of 22




      61.   Defendant’s conduct identified above violated the applicable

provisions of the FDCPA, including 15 U.S.C. §1692f.

      62.   In addition to the foregoing, Defendant Rubin Lublin violated 15

U.S.C. §1692c(2) by contacting Plaintiffs directly in connection with its collection

efforts when Defendants knew Plaintiffs were represented by counsel.

      63.   Defendants’ violations detailed above were done intentionally and

with knowledge.

      64.   As a result of the defendants’ violations of the FDCPA, Plaintiff has

been damaged as described above. Plaintiff is entitled to statutory damages, actual

damages, and all costs and reasonable attorney’s fee pursuant to the relevant

provisions of the FDCPA.


                    SECOND CAUSE OF ACTION
            VIOLATION OF THE REAL ESTATE SETTLEMENT
                        PROCEDURES ACT
                          [Shellpoint Mortgage Servicing]

      65.   Shellpoint is a servicer within the meaning of 12 U.S.C. 2605(i)(2).

      66.   Plaintiffs’ loan with Shellpoint is a federally related mortgage loan.

      67.   Plaintiffs’ May 24, 2019 letter was a Qualified Written Requests and

notice of error within the meaning of 12 U.S.C. §2605(e)(B), 12 C.F.R. §1024.35,

and 12 C.F.R. §1024.36.




                                        15
       Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 16 of 22




     68.     Shellpoint breached its obligations under 12 U.S.C. §2605(e)(B) in

responding to these NOE/QWRs. Among other things, it failed to conduct a

reasonable investigation of Plaintiffs’ notice of error, failed to either make the

appropriate corrections on Plaintiffs’ account within thirty business days of receipt

and failed to provide an explanation of its reasons why its account was correct.

      69.    Shellpoint’s actions and omissions, including those described above,

violated Plaintiffs’ rights under 12 U.S.C. §2605.

      70.    Shellpoint committed multiple violations in responding to Plaintiffs’

NOE/QWR, including failing to conduct a reasonable investigation, failing to cure,

and failing to either provide the information requested or explain that the

information was unavailable.

      71.    Plaintiffs have suffered actual damage as a result of these violations

as more particularly described above.

      72.    On information and belief, Shellpoint has a pattern and practice of

failing to investigate errors reported by borrowers, and/or mishandling loans after

those loans are transferred from other servicers such as Plaintiffs, and/or claiming

debts after they have been discharged in bankruptcy.

      73.    On information and belief, for example, Shellpoint settled similar

allegations of misconduct asserted by the State of Massachusetts in violation of

state law in 2018.



                                         16
        Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 17 of 22




                     THIRD CAUSE OF ACTION
            BREACH OF CONTRACT/PROMISSORY ESTOPPEL
                      /EQUITABLE ESTOPPEL

                           [Shellpoint Mortgage Servicing]

      74.    Shellpoint’s September 2017 statement of the amount due and

Plaintiffs’ acceptance of that statement and payment of the amounts claimed

constitutes a contract as to the post-petition arrearage.

      75.    Shellpoint breached that contract by claiming additional amounts due

after Plaintiffs paid the amounts agreed.

      76.    Plaintiffs have been damaged as a result.

      77.    In the alternative, Shellpoint’s September 2017 statement constituted

a promise and/or representation as to the amount of the post-petition arrearage

owed by Plaintiffs.

      78.    In the alternative, Shellpoint’s September 2017 statement of the

amount due became res judicata and/or collateral estoppel when the bankruptcy

court ruled on that claim, discharged Plaintiffs after the successful completion of

their Chapter 13 plan, and dismissed the bankruptcy case.

      79.    When Shellpoint communicated this information, Shellpoint was

aware of the true amounts due.




                                            17
       Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 18 of 22




      80.   Plaintiffs relied on Shellpoint’s representation/promise. Among other

things, Plaintiffs paid the arrearage amount claimed between October and

December of 2017 in an effort to cure the arrearage.

      81.   Plaintiffs’ payment of the additional amounts during the course of

their bankruptcy proceeding and while making their regular mortgage payments,

their Chapter 13 payments, and their other regular expenses, constituted a

substantial burden but Plaintiffs incurred this burden in belief that it would bring

their mortgage current.

      82.   A substantial injustice would occur if Shellpoint were permitted to

represent the amounts of the post-petition arrearage, have Plaintiffs rely on that

amount and pay it over to Shellpoint in an effort to save their home, and Shellpoint

were then allowed to renege on its promise and take Plaintiffs’ home.


                          FOURTH CAUSE OF ACTION
                               DEFAMATION

                                [Both Defendants]

      83.   The Defendants published false, libelous, and defamatory statements

concerning Plaintiffs, including false statements concerning their payment of debts,

in the Cullman Times.




                                        18
          Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 19 of 22




      84.     The Defendants did so maliciously, with knowledge of their falsity,

and/or with wanton and reckless disregard for the truth or falsity of their

statements.

      85.     Plaintiffs have been damaged as a result, including harm to his

reputation among her peers and in his community, with Plaintiff’s employer, loss

of potential business, and such other damages as described above.

                           FIFTH CAUSE OF ACTION
                            INVASION OF PRIVACY

                                 [Both Defendants]

      86.     Defendants’ conduct as alleged above, including its publication

regarding Plaintiffs in the Cullman Times, have painted Plaintiffs in a false light in

the public eye.

      87.     The false information that Defendants published about Plaintiffs in the

Cullman Times was communicated to so many persons in Plaintiffs’ community to

ensure that it would become one of general public knowledge.

      88.     Defendants actions in placing Plaintiffs in a false light in the public

eye were made with either knowledge of, or wanton and reckless disregard, as to

the falsity of the publicized matter and the false light in which Plaintiffs would be

placed.

      89.     Plaintiffs have been have been damaged by Defendants’ invasion of

their privacy, including, but not limited to, those damages described above.

                                         19
         Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 20 of 22




                          SIXTH CAUSE OF ACTION
                            UNJUST ENRICHMENT

                        [Shellpoint Mortgage Servicing]

      90.    Plaintiffs have made payments to Shellpoint that it has kept but failed

to properly credit.

      91.    Defendant Shellpoint has been unjustly enriched as a result.

      92.    In the alternative, Plaintiffs made payments to Shellpoint in reliance

on its representation as to the amount due. Shellpoint has retained those payments

but failed to credit Plaintiffs for curing their post-petition arrearage and

subsequently refused to accept their payments and sought to foreclose on Plaintiffs.

      93.    Shellpoint has been unjustly enriched by its conduct as described

above.

                    SEVENTH CAUSE OF ACTION
              DECLARATORY AND INJUNCTIVE JUDGMENT

                                [Both Defendants]

      94.    Defendants currently claim an arrearage in excess of $34,000. This is

the direct result of Shellpoint’s mistaken and improper claim that there was a post-

petition arrearage after the bankruptcy court determined it was cured and then

improper refusal to accept Plaintiffs’ monthly mortgage payments.

      95.    Plaintiffs seek declaratory and injunctive relief that (1) there was no

post-petition arrearage in March of 2018 as determined by the bankruptcy court,



                                         20
       Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 21 of 22




(2) that it was improper for Defendants to claim that there was a post-petition

arrearage after it was cured and then refuse Plaintiffs’ monthly mortgage

payments, and (3) the amounts refused between March of 2018 and the date

Shellpoint begins to accept payments are either waived or can be paid at the end of

the mortgage.

      96.    Defendant Shellpoint has purported to exercise or threatens to

exercise the due on sale clause in Plaintiffs’ mortgage based on the deficiency

created by Shellpoint’s wrongful conduct.

      97.    Under Alabama law, a court has equitable jurisdiction over the

exercise of a due on sale clause and may enjoin enforcement of such clauses where

it would be unconscionable or inequitable to exercise such clauses. See In re:

Parks, 193 B.R. 361 (Bankr. N.D. Ala. 1995); Powell v. Phenix Federal Savings

and Loan Assoc., 434 So.2d 247 (Ala. 1983).

      98.    Plaintiffs seek declaratory relief that Shellpoint’s exercise of the due

on sale clause based on its own misconduct would be inequitable and an order

enjoining Shellpoint from exercising that provision of the mortgage based upon its

miscalculation of the amounts due on the mortgage.

      WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and

severally, awarding the following relief:

      A.     Actual, compensatory and consequential damages, including mental
             anguish damages, in such an amount as the trier of fact determines;

                                            21
       Case 5:19-cv-01246-LCB Document 1 Filed 08/05/19 Page 22 of 22




     B.    Statutory damages pursuant to 15 U.S.C. §1692 et seq.;

     C.    Punitive damages in such amount as the trier of fact determines;
     D.    Such interest as allowed by law;

     E.    The costs of this suit, including plaintiff’s reasonable attorney’s fee;

     F.    Declaratory judgment injunctive relief that the amount of the post-
           petition arrearage was the amount stated in Shellpoint’s September
           2017 bankruptcy filing minus the attorney’s fees disallowed in the
           bankruptcy court and injunctive relief prohibiting Defendant
           Shellpoint from exercising the due-on-sale clause in the Terrys’
           mortgage; and,

     G.    Such additional relief as the Court deems just and equitable.
                                             Respectfully submitted,
                                             /s/ Matt Carroll
                                             One of the Attorneys for Plaintiffs
                                             Tim and Daphne Terry.


OF COUNSEL:

F. Inge Johnstone
Matt Carroll
JOHNSTONE CARROLL LLC
One Independence Plaza Drive, Suite 520
Homewood, Alabama 35209
Telephone: 205-383-1372


                               JURY DEMAND

PLAINTIFFS DEMAND TRIAL BY STRUCK JURY FOR ALL CLAIMS SO
TRIABLE.

                                             /s/ Matt Carroll
                                             One of the Attorneys for Plaintiffs


                                        22
